Title: From George Washington to Major General Nathanael Greene, 16 May 1778
From: Washington, George
To: Greene, Nathanael


                    
                        Dr Sir
                        Head Quarters [Valley Forge] 16th May 1778
                    
                    From many concurrent circumstances it appears that the enemy are preparing to evacuate Philadelphia, whether their design is to withdraw altogether from the Continent or to concenter their forces at new york cannot be ascertained—in case the latter shd be the case it will be proper to have provision of forage made on the road to the No. River for such body of Troops as may be ordered to march from hence in consequence.
                    If you could employ an intelligent confidential person to go into new york and inform you of what passes there, it would be of infinite use in the present conjuncture as any similar preparations on the part of the enemy in that place would evince their intention of generally abandoning the Territories of the United States. I am with great regard &c.
                